July 16, 1914. The opinion of the Court was delivered by
This is an appeal from an order of Special Judge Ramage in affirming the judgment of the probate Court in appointing J.W. Mahoney administrator of the estate of James Williams, deceased, instead of the appellant, J.L. Williams, Jr.
The exceptions allege error on the part of the trial Judge in not submitting issues to the jury as asked for on the part of the appellant, as to the question of marriage of the deceased to two women, and which one was his lawful wife, and who were his legitimate children. The exceptions are overruled for the reason that the appellant failed to comply with rule 28 of the Circuit Court; and we have a concurrent finding of the probate Court and Circuit Court as to the facts involved and under the authority of Ex parte Smalls, 69 S.C. 43,48 S.E. 40; Ex parte Frierson, 96 S.C. 34,79 S.E. 791.
Judgment is affirmed.